Citation Nr: 9904376	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1948 to March 
1950, and from February 1956 to May 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of September 
1995 by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).  

The veteran's representative, as part of a December 1998 
Informal Hearing Presentation, raised the issue of 
entitlement to service connection for tinnitus.  As this 
issue has not been adjudicated by the RO, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has level III hearing loss in the right ear 
and level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.951(a), 4.85, 4.86, 
4.87, Part 4, Diagnostic Code 6102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
his service-connected bilateral hearing loss has increased in 
severity, and that an increased rating is therefore 
warranted.  The veteran asserts that due to his bilateral 
hearing loss he has trouble hearing in an atmosphere where 
background noise is present.

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to his 
claim. 

In this regard, the Board in March 1998 remanded this case to 
the RO for additional development of the evidence.  That 
development has been completed.  Accordingly, the Board finds 
that all relevant evidence is of record, and that the duty to 
assist the veteran has been met.  38 U.S.C.A. § 5107.

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Schedule), which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Following a review of the veteran's service medical records 
and the report of a VA examination dated in May 1990, service 
connection for bilateral hearing loss was granted, and a 
disability rating of 20 percent was assigned by means of an 
RO rating decision dated in June 1990.  The 20 percent rating 
has remained in effect since that rating action.

The veteran's bilateral hearing loss is currently evaluated 
under Diagnostic Code 6102.  See 38 C.F.R. § 4.87 (1998).  
Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (1998).  

The assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The evaluations derived from the 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).

An audiological examination for VA purposes was conducted in 
June 1996.  The examination report notes that the veteran had 
been fit with binaural hearing aids since at least 1990.  The 
report of examination showed that puretone thresholds at 
1,000, 2,000, 3,000, and 4,000 Hertz were 60, 60, 70, and 85 
decibels, respectively, in the right ear.  The examiner 
indicated that the average puretone threshold was 68 
decibels.  The correct average pure tone threshold is 68.75 
decibels which is rounded to 69 decibels.  The speech 
recognition score was 96% correct.  Audiometric testing of 
the veteran's left ear showed average puretone thresholds at 
the same frequencies of 55, 65, 70,and 90 decibels, 
respectively.  The examiner indicated that the average 
puretone threshold was 70 decibels.  The speech recognition 
score was 96% correct.  The diagnosis was moderate sloping to 
severe bilateral sensorineural hearing loss.  

The impression was moderate sloping to severe bilateral 
sensorineural hearing loss.  The examiner noted that the 
lateral findings were considered poor, as the veteran's 
responses were inconsistent.  It was added that these 
findings were indicative of a significant improvement in 
hearing sensitivity relative to test scores obtained in 
January 1996.  

A VA audiological examination for purposes was conducted in 
May 1998.  At that time, it was noted that the veteran had 
been fit with binaural hearing aids and that he had also been 
issued assistive listening devices for the telephone and for 
the smoke detector.  

The report of examination showed that puretone thresholds at 
1,000, 2,000, 3,000, and 4,000 Hertz were 50, 55, 60, and 70 
decibels, respectively, in the right ear.  The examiner 
indicated that the average puretone threshold was 58.75 
decibels, which is rounded to 59 decibels.  The speech 
recognition score was 88% correct.  Audiometric testing of 
the veteran's left ear showed average puretone thresholds at 
the same frequencies of 50, 70, 65,and 80 decibels, 
respectively.  The examiner indicated that the average 
puretone threshold was 66.25 decibels, which is rounded to 66 
decibels.  The speech recognition score was 84% correct.  The 
diagnosis was mild sloping to severe bilateral sensorineural 
hearing loss.  The examiner noted that the test conditions 
were quiet and the veteran's reliability was judged as good.  

To summarize, the May 1998 audiological findings translate to 
a numeric designation of hearing impairment at level III 
bilaterally.  Level III hearing in both ears warrants a zero 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100. 
In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased rating in 
excess of 20 percent.  The Board notes that the veteran's 20 
percent disability evaluation was originally assigned 
pursuant to the above-mentioned June 1990 rating decision 
under previous criteria for evaluating hearing loss, which 
was subsequently revised.  The 20 evaluation may not be 
reduced, as a readjustment to the Schedule shall not be 
grounds for reduction of a disability rating in effect on the 
date of the readjustment unless medical evidence establishes 
that the disability to be evaluated has actually improved.  
38 C.F.R. § 3.951(a) (1998).  Fugere v. Derwinski, 1Vet.App. 
103 (1990).  In addition, the Board does not find that any of 
the other applicable provisions of Chapters 3 and 4, 38 
C.F.R. (1998), provide a basis for granting an increased 
rating for the veteran's service-connected bilateral hearing 
loss disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for bilateral hearing loss is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

